Name: Commission Implementing Regulation (EU) No 887/2014 of 14 August 2014 concerning the technical format for the transmission of European statistics on vineyards pursuant to Regulation (EU) No 1337/2011 of the European Parliament and of the Council Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: cultivation of agricultural land;  communications;  economic analysis;  farming systems
 Date Published: nan

 15.8.2014 EN Official Journal of the European Union L 243/1 COMMISSION IMPLEMENTING REGULATION (EU) No 887/2014 of 14 August 2014 concerning the technical format for the transmission of European statistics on vineyards pursuant to Regulation (EU) No 1337/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1337/2011 of the European Parliament and of the Council of 13 December 2011 concerning European statistics on permanent crops (1), and in particular Article 8(2) thereof, Whereas: (1) Regulation (EU) No 1337/2011 sets the framework for producing comparable European statistics on permanent crops. (2) The data structure for the transmission of statistical data on vineyards and the exchange standard should be specified. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS REGULATION: Article 1 Member States shall send the statistical data on vineyards referred to in Annex II to Regulation (EU) No 1337/2011 within the structure laid down in the SDMX data structure definitions. They shall either send the data to the European Commission (Eurostat) using the Single Entry Point services, or shall make the data available so that the European Commission (Eurostat) can retrieve the data using the Single Entry Point services. Article 2 The data structure for sending statistical data on vineyards to the European Commission (Eurostat) shall be specified in the Annex. Article 3 Data shall be provided for all single compulsory variables and all aggregates. Article 4 Data shall be provided in hectares and in numbers of holdings. Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 30.12.2011, p. 7. ANNEX Data structure for the transmission of statistical data on vineyards Information to be included in the transmission files: Table 1 Wine-grower holdings by type of production Number Field Remarks 1. Region/Country NUTS0/NUTS2 codes as defined according to Commission Regulation (EU) No 1319/2013 of 9 December 2013 amending annexes to Regulation (EC) No 1059/2003 of the European Parliament and of the Council on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 342, 18.12.2013) 2. Year Reference year for the data (2015, 2020, etc.) 3. Type of production Labels are presented in Table 5 4. Observation value Numerical (area with 2 decimals) 5. Unit Labels are presented in Table 11 6. Observation status Standard code list 7. Confidentiality status Standard code list Table 2 Wine-grower holdings by size class (and aggregated type of production) at national level Number Field Remarks 1. Country NUTS 0 codes as defined according to Commission Regulation (EU) No 1319/2013 of 9 December 2013 amending annexes to Regulation (EC) No 1059/2003 of the European Parliament and of the Council on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 342, 18.12.2013) 2. Year Reference year for the data (2015, 2020, etc.) 3. Aggregated type of production Labels are presented in Table 6 4. Size class of the total area under vines Labels are presented in Table 7 5. Observation value Numerical (area with 2 decimals) 6. Unit Labels are presented in Table 11 7. Observation status Standard code list 8. Confidentiality status Standard code list Table 3 Wine-grower holdings by degree of specialisation and size class at national level Number Field Remarks 1. Country NUTS 0 codes as defined according to Commission Regulation (EU) No 1319/2013 of 9 December 2013 amending annexes to Regulation (EC) No 1059/2003 of the European Parliament and of the Council on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 342, 18.12.2013) 2. Year Reference year for the data (2015, 2020, etc.) 3. Specialisation Labels are presented in Table 8 4. Size class of the total area under vines Labels are presented in Table 7 5. Observation value Numerical (area with 2 decimals) 6. Unit Labels are presented in Table 11 7. Observation status Standard code list 8. Confidentiality status Standard code list Table 4 Main vine varieties by age class Number Field Remarks 1. Region/Country NUTS0/NUTS2 codes as defined according to Commission Regulation (EU) No 1319/2013 of 9 December 2013 amending annexes to Regulation (EC) No 1059/2003 of the European Parliament and of the Council on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 342, 18.12.2013) 2. Year Reference year for the data (2015, 2020, etc.) 3. Main grape variety Labels are presented in Table 10 4. Age class Labels are presented in Table 9 5. Observation value Numerical (area with 2 decimals) 6. Unit Labels are presented in Table 11 7. Observation status Standard code list 8. Confidentiality status Standard code list Table 5 Labels for type of production Number Label Remarks 1. Total area under vines (in/not yet in production) Ã £ 2, 9, 16, 17 2. Vines in production  Total Ã £ 3, 7, 8 3. Vines in production  Wine grapes  Total Ã £ 4, 5, 6 4. Vines in production  Wine grapes for PDO wines 5. Vines in production  Wine grapes for PGI wines 6. Vines in production  Wine grapes for wines without PDO or PGI 7. Vines in production  Dual purpose grapes 8. Vines in production  Dried grapes 9. Vines not yet in production  Total Ã £ 10, 14, 15 10. Vines not yet in production  Wine grapes  Total Ã £ 11, 12, 13 11. Vines not yet in production  Wine grapes for PDO wines 12. Vines not yet in production  Wine grapes for PGI wines 13. Vines not yet in production  Wine grapes for wines without PDO or PGI 14. Vines not yet in production  Dual purpose grapes 15. Vines not yet in production  Dried grapes 16. Vines intended to produce material for the vegetative propagation of vines 17. Other vines not elsewhere classified (n.e.c.) Table 6 Labels for aggregated type of production Number Label Remarks 1. Total area under vines Ã £ 2, 6, 7, 8 2. Vines for wine grapes  Total Ã £ 3, 4, 5 3. Vines for wines with PDO 4. Vines for wines with PGI 5. Vines for wines without PDO and/or PGI 6. Vines for dual purpose grapes 7. Vines for dried grapes 8. Vines not elsewhere classified (n.e.c.) Table 7 Labels for size class of the total area under vines Number Label Remarks 1. Total Ã £ 2  8 2. Less than 0,10 ha 3. From 0,10 to 0,49 ha 4. From 0,50 to 0,99 ha 5. From 1 to 2,9 ha 6. From 3 to 4,9 ha 7. From 5 to 9,9 ha 8. 10 ha or over Table 8 Labels for degree of specialisation Number Label Remarks 1. Holdings with areas under vines  Total Ã £ 2, 9, 10, 11 2. Holdings with areas under vines exclusively intended for wine production Ã £ 3, 7, 8 3. Holdings with areas under vines exclusively intended for production of PDO and/or PGI wine production Ã £ 4, 5, 6 4. Holdings with areas under vines exclusively intended for production of only wine with PDO 5. Holdings with areas under vines exclusively intended for production of only wine with PGI 6. Holdings with areas under vines exclusively intended for production of only wine with PDO and PGI 7. Holdings with areas under vines exclusively intended for production of non-PDO and/or non- PGI wine 8. Holdings with areas under vines intended for production of several types of wines 9. Holdings with areas under vines exclusively intended for the production of dry grapes 10. Holdings with other areas under vines 11. Holdings with areas under vines intended for several types of production Table 9 Labels for age class Number Label Remarks 1. Total Ã £ 2  5 2. Less than 3 years 3. From 3 to 9 years 4. From 10 to 29 years 5. 30 years or over Table 10 Labels for main grape variety Number Label Remarks 1. Total main grape varieties Ã £ 2, 170, 375, 387 2. Total main red grape varieties (R) Ã £ 3  169 3. Agiorgitiko (R) 4. Aglianico (R) 5. Aglianico del Vulture (R) 6. Alfrocheiro/Tinta Bastardinha (R) 7. Alicante Bouschet (R) 8. Alicante Henri Bouschet (R) 9. Alphon Lavallee (R) 10. Ancellotta (R) 11. Aragonez/Tinta Roriz/Tempranillo (R) 12. Aramon (R) 13. Avarengo (R) 14. BÃ beascÃ  neagrÃ  (R) 15. Baga (R) 16. Barbera nera (R) 17. Bastardo/Graciosa (R) 18. Blauburger (R) 19. BlaufrÃ ¤nkisch/KÃ ©kfrankos/Frankovka/Frankovka modrÃ ¡/Modra frankinja/Burgund mare (R) 20. Bobal (R) 21. Bombino rosso (R) 22. Bonarda (R) 23. Brachetto (R) 24. Cabernet franc (R) 25. Cabernet Sauvignon (R) 26. CaiÃ ±o tinto (R) 27. Calabrese (R) 28. Caladoc (R) 29. Canaiolo nero (R) 30. Cannonau (R) 31. Carignan (R) 32. Carignano (R) 33. Carmenere (R) 34. CastelÃ £o/JoÃ £o-de-SantarÃ ©m/Periquita (R) 35. Ciliegiolo (R) 36. Cinsaut (R) 37. Corvina (R) 38. Corvinone (R) 39. Cot (R) 40. Croatina (R) 41. Dolcetto (R) 42. Dornfelder (R) 43. Duras (R) 44. Fer (R) 45. FeteascÃ  neagrÃ  (R) 46. Forcallat tinta (R) 47. Frappato (R) 48. Freisa (R) 49. Gaglioppo (R) 50. Gamay (R) 51. Gamza (R) 52. Garnacha (R) 53. Garnacha peluda (R) 54. Garnacha tinta (R) 55. Garnacha tintorera (R) 56. Graciano (R) 57. Gran negro (R) 58. Greco nero (R) 59. Grenache (R) 60. Grignolino (R) 61. Grolleau (R) 62. Jaen/Mencia (R) 63. Juan Garcia (R) 64. Jurancon noir (R) 65. Kadarka (R) 66. Kotsifali (R) 67. Lagrein (R) 68. Lambrusco a foglia frastagliata (R) 69. Lambrusco di Sorbara (R) 70. Lambrusco Grasparossa (R) 71. Lambrusco maestri (R) 72. Lambrusco Marani (R) 73. Lambrusco Salamino (R) 74. Liatiko (R) 75. Limberger, Blauer (R) 76. Listan negro (R) 77. Magliocco canino (R) 78. Malvasia (R) 79. Malvasia nera di Brindisi (R) 80. Malvasia Preta (R) 81. Mandilari (R) 82. Marselan (R) 83. Marufo/Mourisco Roxo (R) 84. Marzemino (R) 85. Mavro (R) 86. Mavroudi (R) 87. Mavrud (R) 88. Mazuela (R) 89. Mencia (R) 90. Merlot (R) 91. Meunier (R) 92. Miguel del arco (R) 93. Molinara (R) 94. Mollar (R) 95. Monastrell (R) 96. Monica (R) 97. Montepulciano (R) 98. Moravia agria (R) 99. Moravia dulce (R) 100. Moreto (R) 101. Mourisco (R) 102. MourvÃ ¨dre (R) 103. MÃ ¼llerrebe/Schwarzriesling (R) 104. Muscat Hambourg (R) 105. Nebbiolo (R) 106. Negramoll (R) 107. Negrette (R) 108. Negro amaro (R) 109. Nerello Cappuccio (R) 110. Nerello Mascalese (R) 111. Nielluccio (R) 112. Oporto (R) 113. Pamid (R) 114. Petit Verdot (R) 115. Piedirosso (R) 116. Pinot noir/Pinot/SpÃ ¤tburgunder, Blauer/Blauburgunder/Blauer Burgunder/RulandskÃ © modrÃ © (R) 117. Plantet (R) 118. Plavac mali crni (R) 119. Plavina (R) 120. Portugieser, Blauer/Portoghese/ModrÃ ½ Portugal/Oporto/KÃ ©koportÃ ³ (R) 121. Prieto picudo (R) 122. Primitivo (R) 123. Raboso Piave (R) 124. Refosco dal peduncolo rosso (R) 125. RefoÃ ¡k (R) 126. Regent (R) 127. Rojal tinta (R) 128. Romeiko (R) 129. Rondinella (R) 130. Rosioara (R) 131. Royal (R) 132. Rufete/Tinta Pinheira (R) 133. Sagrantino (R) 134. Saint Laurent/SvatovavÃ ineckÃ ©/SvÃ ¤tovavrineckÃ © (R) 135. Sangiovese (R) 136. Santareno (R) 137. Schiava (R) 138. Schiava gentile (R) 139. Schiava grossa (R) 140. Sciaccarello (R) 141. Shiroka melnishka loza (R) 142. Souson (R) 143. Storgozia (R) 144. Syrah/Shiraz (Sirah) (R) 145. Tannat (R) 146. Tempranillo (R) 147. Teroldego (R) 148. Tinta (R) 149. Tinta Barroca (R) 150. Tinta Carvalha (R) 151. Tinta Negra (R) 152. Tinto de la pampana blanca (R) 153. Tinto de toro (R) 154. Tinto velasco (R) 155. Tocai rosso (R) 156. Touriga Franca (R) 157. Touriga nacional (R) 158. Trepat (R) 159. Trincadeira/Tinta Amarela/Trincadeira Preta (R) 160. Trollinger, Blauer (R) 161. Uva di Troia (R) 162. Uva longanesi (R) 163. Villard noir (R) 164. VinhÃ £o/SousÃ £o (R) 165. Xinomavro (R) 166. Ã ½ametovka (R) 167. Zweigelt/Zweigeltrebe/Zweigelt, Blauer/Rotburger (R) 168. Other main red grape varieties (R) 169. Other main red mixed grape varieties (R) 170. Total main white grape varieties (W) Ã £ 171  374 171. Airen (W) 172. Alarije (W) 173. Albana (W) 174. AlbariÃ ±o (W) 175. Albillo (W) 176. Albillo Mayor (W) 177. Alicante Branco (W) 178. AligotÃ © (W) 179. Alvarinho (W) 180. Ansonica (W) 181. AntÃ £o Vaz (W) 182. Arany sÃ ¡rfehÃ ©r (W) 183. Arinto/PedernÃ £ (W) 184. Arneis (W) 185. Asirtiko (W) 186. Athiri (W) 187. Auxerrois (W) 188. Avesso (W) 189. Azal (W) 190. Bacchus (W) 191. Baco blanc (W) 192. Beba (W) 193. Bellone (W) 194. Bianca (W) 195. Biancame (W) 196. Bical/Borrado das Moscas (W) 197. Blanca Cayetana (W) 198. Bombino bianco (W) 199. Borba (W) 200. Bourboulenc (W) 201. CalagraÃ ±o (W) 202. CariÃ ±ena blanco (W) 203. Cataratto lucido (W) 204. Catarratto commune (W) 205. Cayetana blanca (W) 206. Chardonnay/Feinburgunder/Morillon (W) 207. Chasan (W) 208. Chasselas (W) 209. Chenin (W) 210. Clairette (W) 211. Cococciola (W) 212. Coda di volpe bianca (W) 213. CÃ ´dega do Larinho (W) 214. Colombard (W) 215. Cortese (W) 216. Cramposie selectionata (W) 217. Cserszegi fÃ ±szeres (W) 218. Diagalves (W) 219. Dimyat (W) 220. DoÃ ±a Blanca (W) 221. Elbling, WeiÃ er (W) 222. EzerfÃ ¼rtÃ ± (W) 223. EzerjÃ ³ (W) 224. Falanghina (W) 225. FernÃ £o Pires/Maria Gomes (W) 226. Feteasca alba (W) 227. Feteasca regala (W) 228. Fiano (W) 229. Folle blanche (W) 230. FrÃ ¢ncuÃÃ  (W) 231. FrÃ ¼hroter Veltliner/Malvasier (W) 232. Furmint (W) 233. Galbena de Odobesti (W) 234. Garganega (W) 235. Garnacha blanca (W) 236. Glera/ex-Prosecco (W) 237. Godello (W) 238. Gouveio (W) 239. Gouveio Real (W) 240. GrasÃ  de Cotnari (W) 241. Grecanino dorato (W) 242. Grechetto (W) 243. Greco (W) 244. Greco bianco (W) 245. Grenache blanc (W) 246. Grillo (W) 247. Gros Manseng blanc (W) 248. Gutedel, WeiÃ er (W) 249. HÃ ¡rslevelÃ ± (W) 250. Huxelrebe (W) 251. Iordana (W) 252. Irsai OlivÃ ©r/Irsai Oliver (W) 253. Jacquere (W) 254. Kerner (W) 255. KirÃ ¡lyleÃ ¡nyka (W) 256. KÃ ¶vidinka (W) 257. KunleÃ ¡ny (W) 258. Lakhegyi mÃ ©zes (W) 259. LeÃ ¡nyka/DievÃ ie hrozno (W) 260. Len de l'El (W) 261. Listan blanca (W) 262. Loureiro (W) 263. Macabeu/Macabeo (W) 264. Malvasia (W) 265. Malvasia/Malvasia bianca (W) 266. Malvasia bianca di Candia (W) 267. Malvasia bianca lunga (W) 268. Malvasia Branca (W) 269. Malvasia del Lazio (W) 270. Malvasia di candia aromatica (W) 271. Malvasia Fina/Boal (W) 272. Malvasia Istriana/Malvazija/Istarska malvazija (W) 273. Malvasia Rei (W) 274. Mantua/Chelva (W) 275. Marisancho (W) 276. Marsanne (W) 277. Mauzac (W) 278. Melon (W) 279. Messeguera (W) 280. Misket cherven (W) 281. Monemvasia (W) 282. Montepulciano bianco (W) 283. Montua (W) 284. Moscatel de AlejandrÃ ­a (W) 285. Moscatel de grano menudo (W) 286. Moscatel de Malaga (W) 287. Moscatel Galego Branco/Muscat Ã Petits Grains/TÃ mÃ ¢ioasÃ  romÃ ¢neascÃ  (W) 288. Moscatel GraÃ ºdo/Moscatel-de-SetÃ ºbal (W) 289. Moscato/SÃ ¡rga muskotÃ ¡ly (W) 290. Moscato giallo (W) 291. Moschato (W) 292. MÃ ¼ller  Thurgau/RizlingszilvÃ ¡ni/Riesling x Sylvaner/Rivaner (W) 293. Muscadelle (W) 294. Muscat Alexandrie (W) 295. Muscat blanc Ã petits grains (W) 296. Muscat Ottonel/Otthonel muskotÃ ¡ly (W) 297. Muskateller (W) 298. MustoasÃ  de MÃ derat (W) 299. Neuburger (W) 300. Nuragus (W) 301. Ondarrabi Zuri (W) 302. Ortega (W) 303. Ortrugo (W) 304. Palomino fino (W) 305. Palomino superior (W) 306. Pardina (W) 307. Parellada (W) 308. Passerina (W) 309. Pecorino (W) 310. Pedro Ximenez (W) 311. Perruno (W) 312. Petit Manseng (W) 313. Pignoletto (W) 314. Pinot blanc/Pinot/Burgunder, WeiÃ er/WeiÃ burgunder/Klevner/RulandskÃ © bÃ ­lÃ ©/RulandskÃ © biele/Beli pinot (W) 315. Piquepoul blanc (W) 316. Planta nova (W) 317. Prosecco lungo (W) 318. Rabigato (W) 319. Rabo de Ovelha (W) 320. Rebula (W) 321. Riesling italico/Olasz rizling/Rizling vlassky/Ryzlink vlaÃ ¡skÃ ½/LaÃ ¡ki rizling/GraÃ ¡evina/Risling vlaÃ ¡skÃ ½ (W) 322. Riesling, WeiÃ er/Riesling/Rheinriesling/Ryzlink rÃ ½nskÃ ½/Renski rizling/Rajnai rizling/Rajnski rizling/Risling rÃ ½nsky (W) 323. Rkatsiteli (W) 324. Rompola (W) 325. Roussanne (W) 326. Sarba (W) 327. Sardone (W) 328. Sauvignon blanc/Sauvignon/Muskat-Sylvaner (W) 329. Savagnin Blanc (W) 330. Savvatiano (W) 331. Scheurebe (W) 332. Seara Nova (W) 333. Semillon (W) 334. Ã ipon (W) 335. SÃ ­ria/Roupeiro/CÃ ³dega (W) 336. Soultanina (W) 337. Sylvaner/Silvaner, GrÃ ¼ner (W) 338. SzÃ ¼rkebarÃ ¡t (W) 339. Terret blanc (W) 340. Tocai friulano (W) 341. Torrontes (W) 342. Tortosina (W) 343. Trajadura/Treixadura (W) 344. Tramini (W) 345. Trebbiano abruzzese (W) 346. Trebbiano di Soave (W) 347. Trebbiano giallo (W) 348. Trebbiano romagnolo (W) 349. Trebbiano toscano (W) 350. Treixadura (W) 351. Ugni blanc (W) 352. Veltliner/Veltliner, GrÃ ¼ner/WeiÃ gipfler/VeltlÃ ­nskÃ © zelenÃ ©/VeltlÃ ­nske zelenÃ ©/ZÃ ¶ld veltelini (W) 353. Verdeca (W) 354. Verdejo blanco (W) 355. Verdicchio bianco (W) 356. Verdoncho (W) 357. Verduzzo friulano (W) 358. Verduzzo trevigiano (W) 359. Vermentino (W) 360. Vernaccia di S. Gimignano (W) 361. Vilana (W) 362. Viogner (W) 363. Viognier (W) 364. Viosinho (W) 365. Vital (W) 366. Welschriesling (W) 367. Xarello blanco (W) 368. Xinisteri (W) 369. ZalagyÃ ¶ngye (W) 370. Zalema (W) 371. Zenit (W) 372. Zibibbo (W) 373. Other main white grape varieties (W) 374. Other main white mixed grape varieties (W) 375. Total main other different colour grape varieties (O) Ã £ 376  386 376. Babeasca gri (O) 377. Busuioaca de Bohotin (O) 378. GewÃ ¼rztraminer/Traminer aromatico/TramÃ ­n Ã ervenÃ ½/Traminer roz (O) 379. Grenache gris (O) 380. Grenas Rose (O) 381. Moschofilero (O) 382. Pinot gris/Pinot grigio/RulÃ ¤nder/Burgunder, Grauer/RulandskÃ © Ã ¡edÃ ©/Sivi pinot (O) 383. Roditis (O) 384. Sauvignon gris (O) 385. Other main different colour grape varieties (O) 386. Other main mixed grape varieties of other mixed colours (O) 387. Total main grape varieties without specified colour Table 11 Labels for unit Number Label 1. Number of holdings 2. Hectare